SOMMERVILLE, J.
Defendant appeals from a verdict of guilty of larceny, and bases her appeal for a reversal of the judgment on a motion in arrest of judgment reading as follows:
“That the minutes of the Twenty-Sixth judicial district court for the parish of St. Tammany do not show that the indictment was *115found by the grand jury, and was presented to the court.”
[1] A judgment may be arrested' only for an error appearing on the face of the record, and an objection which must be established by extrinsic proof is not a good ground for a motion in arrest. Section 224, 8 R. C. L. p. 228; section 45, 14 R. C. L. p. 202; 12 Cyc. 759.
[2] The motion in arrest was properly overruled. There was no error on the face of the record at the time that the motion in arrest of judgment was filed and heard.
The Court permitted evidence going to show that the minute clerk had neglected to enter the report of the grand jury on the day that it was made in court; and that, discovering the omission, the minute clerk inserted the report on a day subsequent thereto, but prior to the day of the trial of -the defendant.
In. the absence of an allegation of fraud or intentional wrong on the part of the minute clerk in thus correcting the minutes, no evidence should have been allowed on the hearing of the motion in arrest.
The action of the minute clerk in correcting the minutes was not regular, or done under the direction of the judge; but the judge has indirectly approved the correction in disposing of the motion in arrest, and that makes the entry on the minutes entirely regular.
The judgment appealed from is affirmed.